EXHIBIT 10.1


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 3rd day of August, 2006 (the “Effective Date”) by and among Ethanex
Energy North America, Inc. (f/k/a Armistead Energy, Inc.), a Delaware
corporation (the “Company”), and the parties set forth on the signature page and
Exhibit A hereto (each, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS:
 
WHEREAS, the Company and a shell public company to be identified at a later date
(“PubCo”) currently contemplate that they will enter into an Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”), pursuant to which a
wholly-owned subsidiary of PubCo, will merge with and into the Company, with the
Company remaining as the surviving entity and becoming a wholly-owned subsidiary
of PubCo (the “Merger”), upon the effective date of the Merger (the
“Merger Effective Date”);


WHEREAS, prior to the closing of the Merger and until the Merger Effective Date,
the holders of the Class A Common Stock of the Company shall place into escrow
all of their shares of Class A Common Stock and shall execute an irrevocable
proxy in favor of Tompkins Capital Group (“TCG”), or its designee, giving such
proxy holder the power, until August 31, 2007, to vote the shares of the Class A
Common Stock in favor of the Merger;


WHEREAS, as a condition to the consummation of the Merger, and to provide the
capital required by the Company for working capital purposes, the Company is
offering in compliance with Rule 506 of Regulation D of the Securities Act of
1933, as amended (the “Securities Act”) and available prospectus exemptions in
Canada, to accredited investors in a private placement transaction (the
“Offering”), a minimum (the “Minimum”) of 12,000,000 units (the “Units”) and a
maximum (the “Maximum”) of 15,000,000 Units of its securities, each Unit
consisting of (i) one share of Class B Common Stock of the Company (“Common
Stock”) and (ii) a warrant (the “Investor Warrant”) to purchase one share of
Class B Common Stock of the Company exercisable for a period of five (5) years
at an exercise price of $1.50 per share (collectively, the “Securities”);


WHEREAS, the Offering will terminate upon the earlier of (i) the receipt of
acceptable subscriptions from the Investor and all other investors totaling
$15,000,000, and (ii) at the election of the Company, upon receipt of
subscriptions from the Investor and all other investors totaling at least
$12,000,000 (the “Closing Date”);
 
WHEREAS, on the Merger Effective Date, each share of the Company’s Class B
Common Stock will automatically convert into one share of the PubCo’s common
stock, and each Investor Warrant will entitle the holder thereof to purchase one
share of the PubCo’s common stock for an exercise price of $1.50 per share and
on the same terms and conditions as the Investor Warrants issued in this
Offering;

--------------------------------------------------------------------------------


 
WHEREAS, the Purchasers, in connection with their intent to purchase Units in
the Offering, shall execute and deliver: (i) Subscription Agreements (the
“Subscription Agreements”) and Investor Questionnaires (the “Investor
Questionnaires”) memorializing the Purchasers’ agreement to purchase and the
Company’s agreement to sell the number of Units set forth therein at the
purchase price of $1.00 per Unit (the “Purchase Price”), (ii) this Agreement,
pursuant to which the Company will provide certain registration rights related
to the shares of Common Stock underlying the Units and the Investor Warrants on
the terms set forth herein, and (iii) Irrevocable Proxies (the “Irrevocable
Proxies”) in favor of TCG giving TCG the power, through August 31, 2007, to vote
the shares of the Class B Common Stock acquired by the Purchasers in favor of
the Merger (the Subscription Agreements, Investor Questionnaires, Registration
Rights Agreements, and Irrevocable Proxies are collectively referred to as the
“Transaction Documents”); and
 
WHEREAS, as a condition to the closing of the Merger and as of the Merger
Effective Date, PubCo shall assume all rights and obligations of the Company
under this Agreement and by virtue of such assumption, PubCo shall undertake to
register the Registrable Securities pursuant to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Approved Market” means the NASD Over-The-Counter Bulletin Board, the Nasdaq
National Market, the Nasdaq Capital Market, the New York Stock Exchange, Inc. or
the American Stock Exchange, Inc.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, that (a) the
Company shall limit its use of Blackout Periods, in the aggregate, to 30 Trading
Days in any 12-month period and (b) no Blackout Period may commence sooner than
60 days after the end of a prior Blackout Period.
-2-

--------------------------------------------------------------------------------


 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Closing Date” means the date set forth in the Recitals of this Agreement.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Common Stock” means the common stock of the Company and any and all shares of
capital stock or other equity securities of: (i) the Company which are added to
or exchanged or substituted for the Common Stock by reason of the declaration of
any stock dividend or stock split, the issuance of any distribution or the
reclassification, readjustment, recapitalization or other such modification of
the capital structure of the Company; and (ii) any other corporation, now or
hereafter organized under the laws of any state or other governmental authority,
with which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, if immediately after
such merger, consolidation, reorganization or sale, the Company or the
stockholders of the Company own equity securities having in the aggregate more
than 50% of the total voting power of such other corporation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assigns who acquire rights in accordance with this Agreement with
respect to the Registrable Securities directly or indirectly from a Purchaser or
from any Permitted Assignee.
 
“Investor Warrants” mean the warrants issued in connection with the Purchasers
purchase of Units in the Offering and any equity securities of: (i) the Company
which are added to or exchanged or substituted for the Investor Warrants by
reason of the declaration of any stock dividend or stock split, the issuance of
any distribution or the reclassification, readjustment, recapitalization or
other such modification of the capital structure of the Company; and (ii) any
other corporation, now or hereafter organized under the laws of any state or
other governmental authority, with which the Company is merged, which results
from any consolidation or reorganization to which the Company is a party, or to
which is sold all or substantially all of the shares or assets of the Company,
if immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.
-3-

--------------------------------------------------------------------------------



“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests; (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation; (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company; (d) with respect to an individual party, any Family Member of such
party; (e) an entity that is controlled by, controls, or is under common control
with a transferor; or (f) a party to this Agreement.
 
“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Common Stock to include Registrable
Securities in such registration.
 
“Purchase Price” means the Purchase Price per Unit set forth in the Subscription
Agreement.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the shares of Common Stock issued or issuable to
each Purchaser in connection with such Purchaser’s purchase of Units pursuant to
the Subscription Agreements, including the shares of Common Stock issuable on
exercise of the Investor Warrants issued to the Purchasers in connection with
their purchase of Units but excluding (i) any Registrable Securities that have
been publicly sold or may be sold immediately without registration under the
Securities Act either pursuant to Rule 144 of the Securities Act or otherwise;
(ii) any Registrable Securities sold by a person in a transaction pursuant to a
registration statement filed under the Securities Act; or (iii) any Registrable
Securities that are at the time subject to an effective registration statement
under the Securities Act.
 
“Registration Default Date” means the date that is 120 days following the
Registration Filing Date.
 
“Registration Default Period” means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.
 
“Registration Event” means the occurrence of any of the following events:
 
(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date (as defined in Section 3(a));
 
(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Default Date;
 
(c) after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or
-4-

--------------------------------------------------------------------------------


 
the Company’s failure to update the Registration Statement) except as excused
pursuant to Section 3(a); or
 
(d) the Common Stock generally or the Registrable Securities specifically are
not listed or included for quotation on an Approved Market, or trading of the
Common Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.
 
“Registration Filing Date” means the date that is 120 days after the Merger
Effective Date.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
“Subscription Agreement” means the Subscription Agreement dated as of the date
hereof between the Company and the Purchaser setting forth the terms and
conditions of the Company’s offer of Units and the Purchaser’s purchase of
Units.
 
“Trading Day” means any day on which the national securities exchange, the
Nasdaq Stock Market, the NASD Over the Counter Bulletin Board or such other
securities market or quotation system, which at the time constitutes the
principal securities market for the Common Stock, is open for general trading of
securities.
 
“Units” mean the units offered by the Company and purchased by the Purchaser
pursuant to the Subscription Agreement which consist of one share of Class B
Common Stock and an Investor Warrant representing the right of the Purchaser to
purchase one share of Class B Common Stock at the exercise price of $1.50 per
share.
 
2. Term. This Agreement shall continue in full force and effect for a period of
two years from the Effective Date, unless terminated sooner hereunder.
 
3. Registration.
 
(a) Registration on Form SB-2. Not later than the Registration Filing Date, the
Company shall file with the Commission a registration statement on Form SB-2, or
other applicable form, relating to the resale by the Holders of all of the
Registrable Securities, and the
-5-

--------------------------------------------------------------------------------


 
Company shall use its commercially reasonable best efforts to cause such
registration statement to be declared effective prior to the Registration
Default Date; provided, however, that the Company shall not be obligated to
effect any such registration, qualification, or compliance pursuant to this
Section, or keep such registration effective pursuant to the terms hereunder:
(i) in any particular jurisdiction in which the Company would be required to
qualify to do business as a foreign corporation or as a dealer in securities
under the securities or blue sky laws of such jurisdiction or to execute a
general consent to service of process in effecting such registration,
qualification or compliance, in each case where it has not already done so; or
(ii) during any Blackout Period, in which case the Registration Filing Date
shall be extended to the date immediately following the last day of such
Blackout Period.
 
(b) Piggyback Registration. If the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Commission Rule 145 transaction, a registration on Form S-4 in connection with
a merger, acquisition, divestiture, reorganization, or similar event, the
Company shall promptly give to the Holders written notice thereof (and in no
event shall such notice be given less than 20 calendar days prior to the filing
of such registration statement), and shall, subject to Section 3(c), include as
a Piggyback Registration all of the Registrable Securities specified in a
written request delivered by the Holder within 10 calendar days after receipt of
such written notice from the Company. However, the Company may, without the
consent of the Holders, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.
 
(c) Underwriting. If a Piggyback Registration is for a registered public
offering involving an underwriting, the Company shall so advise the Holders. In
such event, the right of any Holder to Piggyback Registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to include the Registrable
Securities they hold through such underwriting shall (together with the Company
and any other stockholders of the Company selling their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter selected for such underwriting by the Company or the selling
stockholders, as applicable. Notwithstanding any other provision of this
Section, if the underwriter or the Company determines that marketing factors
require a limitation of the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
-6-

--------------------------------------------------------------------------------


 
(i) In the event of a Piggyback Registration that is initiated by the Company,
the number of shares that may be included in the registration and underwriting
shall be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included; and
 
(ii) In the event of a Piggyback Registration that is initiated by the exercise
of demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration, on a pro
rata basis according to the number of shares requested to be included.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw their Registrable Securities therefrom by delivery of written
notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, that, if by the withdrawal of such Registrable Securities a greater
number of Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Company shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities pursuant to the terms and limitations set forth herein in the same
proportion used above in determining the underwriter limitation.
 
(d) Other Registrations. Prior to the SEC Effective Date, the Company will not,
without the prior written consent of the Majority Holders, file or request the
acceleration of any other registration statement filed with the Commission, and
during any time subsequent to the SEC Effective Date when the Registration
Statement for any reason is not available for use by any Holder for the resale
of any Registrable Securities, the Company shall not, without the prior written
consent of the Majority Holders, file any other registration statement or any
amendment thereto with the Commission under the Securities Act or request the
acceleration of the effectiveness of any other registration statement previously
filed with the Commission, other than (i) any registration statement on Form S-8
or Form S-4 and (ii) any registration statement or amendment which the Company
is required to file or as to which the Company is required to request
acceleration pursuant to any obligation in effect on the date of execution and
delivery of this Agreement.
 
(e) Occurrence of Registration Event. If a Registration Event occurs, then the
Company will make payments to each Purchaser (a “Qualified Purchaser”), as
partial liquidated damages for the minimum amount of damages to the Qualified
Purchaser by reason thereof, and not as a penalty, at a rate equal to 1% of the
Purchase Price per share of Registrable Securities then held by a Qualified
Purchaser monthly, for each calendar month of the Registration Default Period
(pro rated for any period less than 30 days); provided, however, if a
Registration Event occurs (or is continuing) on a date more than one-year after
the Qualified
-7-

--------------------------------------------------------------------------------


 
Purchaser acquired the Registrable Securities (and thus the one-year holding
period under Rule 144(d) has elapsed), liquidated damages shall be paid only
with respect to that portion of the Qualified Purchaser’s Registrable Securities
that cannot then be immediately resold in reliance on Rule 144. Each such
payment shall be due and payable within five days after the end of each calendar
month of the Registration Default Period until the termination of the
Registration Default Period and within five days after such termination. Such
payments shall constitute the Qualified Purchaser’s exclusive remedy for such
events. The Registration Default Period shall terminate upon (i) the filing of
the Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Qualified Purchaser
to effect sales pursuant to the Registration Statement in the case of clause (c)
of the definition of Registration Event, (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event, and (v) in the case
of the events described in clauses (b) and (c) of the definition of Registration
Event, the earlier termination of the Registration Default Period. The amounts
payable as partial liquidated damages pursuant to this paragraph shall be
payable in lawful money of the United States. Amounts payable as liquidated
damages to each Qualified Purchaser hereunder with respect to each share of
Registrable Securities shall cease when the Qualified Purchaser no longer holds
such shares of Registrable Securities or such shares of Registrable Securities
can be immediately sold by the Qualified Purchaser in reliance on Rule 144(k).
 
4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:
 
(a) prepare and file with the Commission with respect to the Registrable
Securities, a registration statement on Form SB-2, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such registration statement to
become and remain effective at for a period of two years or for such shorter
period ending on the earlier to occur of (i) the sale of all Registrable
Securities and (ii) the availability under Rule 144(k) for the Holder to sell
the Registrable Securities (in either case, the “Effectiveness Period”);
 
(b) if a registration statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;
 
(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period;
 
(d) furnish, without charge, to each Holder of Registrable Securities covered by
such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the
-8-

--------------------------------------------------------------------------------


 
prospectus included in such registration statement (including each preliminary
prospectus and any other prospectus filed under Rule 424 under the Securities
Act) as such Holders may reasonably request, in conformity with the requirements
of the Securities Act, and (iii) such other documents as such Holder may require
to consummate the disposition of the Registrable Securities owned by such
Holder, but only during the Effectiveness Period;
 
(e) use its commercially reasonable best efforts to register or qualify such
registration under such other applicable securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by such
registration statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction;
 
(f) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such registration statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;
 
(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such registration statement;
 
(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;
 
(i) use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be quoted on the NASD OTC Bulletin Board or such other
principal
-9-

--------------------------------------------------------------------------------


 
securities market on which securities of the same class or series issued by the
Company are then listed or traded;
 
(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;
 
(k) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;
 
(l) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M under the Exchange Act;
and
 
(m) take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.
 
5. Suspension of Offers and Sales. Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of an Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with securities or blue sky laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that a Holder may assign its rights under this Agreement without such consent to
a Permitted Assignee as long as: (a) such transfer or assignment is effected in
accordance with applicable securities laws; (b)
-10-

--------------------------------------------------------------------------------


 
such transferee or assignee agrees in writing to become subject to the terms of
this Agreement; and (c) the Company is given written notice by such Holder of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.
 
8. Information by Holder. Holders included in any registration shall furnish to
the Company such information as the Company may reasonable request in writing
regarding such Holders and the distribution proposed by such Holders.
 
9. Indemnification.
 
(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities, or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which shares of Registrable Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the Company shall
not be liable in any such case (i) to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by or on behalf of such Holder specifically stating that it is for use
in the preparation thereof or (ii) if the person asserting any such loss, claim,
damage, liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder or underwriter to so provide such amended preliminary or final prospectus
and the untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.
-11-

--------------------------------------------------------------------------------


 
(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Holder through an instrument duly executed by or on behalf of the Company
specifically stating that it is for use in the preparation thereof, and such
Holder shall reimburse the Company, and each such director, officer, and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating, defending, or settling and such loss, claim,
damage, liability, action, or proceeding; provided, however, that such indemnity
agreement found in this Section 9 shall in no event exceed the gross proceeds
from the offering received by such Holder. Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Holder of such shares.
 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any
-12-

--------------------------------------------------------------------------------


 
party shall have the right to retain, at its own expense, counsel with respect
to the defense of a claim.
 
(d) In the event that an indemnifying party does or is not permitted to assume
the defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and (b) hereof shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills received or expenses, losses, damages, or liabilities are incurred.
 
(e) If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(f) Other Indemnification. Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.
 
10. Rule 144. For a period of at least 24 months following the Closing Date, the
Company will use its commercially reasonable best efforts to timely file all
reports required to be filed by the Company after the date hereof under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell shares of Common Stock under Rule 144.
 
11. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no
-13-

--------------------------------------------------------------------------------


 
action taken by any Purchaser pursuant hereto, shall be deemed to constitute
such Purchasers as a partnership, an association, a joint venture, or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
12. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the United States of
America, both substantive and remedial, without regard to New York conflicts of
law principles. Any judicial proceeding brought against either of the parties to
this agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto. Each
Purchaser hereby consents to the assignment of the rights and obligations of the
Company to PubCo on the Merger Effective Date and to PubCo’s assumptions of such
rights and obligations. After such assignment and assumption, PubCo shall be
solely liable for the performance of all obligations to the Holders under this
Agreement. In the event the Company merges with, or is otherwise acquired by, a
publicly traded company, or a direct or indirect subsidiary of a publicly traded
company, the Company shall condition the merger or acquisition on the assumption
by such public company of the Company’s rights and obligations under this
Agreement.
 
(c) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(d) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
If to the Company to:


Ethanex Energy North America, Inc.
c/o McGuireWoods LLP
1345 Avenue of the Americas, 7th Floor
New York, New York 10105
-14-

--------------------------------------------------------------------------------



Attention: Bryan Sherbacow, President and Chief Executive Officer
Facsimile: (212) 548-2175


If to the Purchasers:  


To each Purchaser at the address
set forth on Exhibit A


or at such other address as any party shall have furnished to the other parties
in writing.
 
(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.
 
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(g) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(h) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.
 
(i) Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
Majority Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder registration
rights senior to those granted to the Holders hereunder.
 
[SIGNATURE PAGES FOLLOW]
-15-

--------------------------------------------------------------------------------


 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 
COMPANY
 
Ethanex Energy North America, Inc.


 
By:  /s/ Bryan Sherbacow
Name: Bryan Sherbacow
Its: President and Chief Executive Officer
 
 


 
[SIGNATURE PAGE OF PURCHASER FOLLOWS]
-16-

--------------------------------------------------------------------------------


 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 

PURCHASER: (individual)           
(Print Name)
 
 
 
PURCHASER: (ENTITY) 
 
___________________________________
(Entity Name)
By:
    
Name:
  
(Print Name)
Its:
     

 
-17-

--------------------------------------------------------------------------------


 
Exhibit A
 
Purchasers
 
Purchaser Name
 
Purchaser Address
 
Number of Units
                             

 

--------------------------------------------------------------------------------



ETHANEX ENERGY NORTH AMERICA, INC.


CONSENT AND ACKNOWLEDGEMENT


PLEASE BE ADVISED, you have elected to subscribe for, purchase and acquire from
Ethanex Energy North America, Inc. (the “Company”) units of its securities
(“Units”) (consisting of one share of Class B Common Stock common stock (the
“Common Stock”) and a warrant to purchase one share of Class B Common Stock) in
the Company’s pending private placement offering (the “Offering”) of a minimum
of $12,000,000 worth of Units and a maximum of $15,000,000 worth of Units. The
Offering is being conducted in connection with a proposed merger of the Company
and a shell public company to be identified at a later date ("PubCo").


ALSO BE ADVISED, that as the result of the significant demand by potential
investors in the Offering, the Company has determined to increase the size of
the Offering to $20,000,000.


ALSO BE ADVISED, where the Company previously agreed to file a registration
statement with the Securities and Exchange Commission (the “Commission”) 120
days after the effective date of the merger, the Company now shall file a
registration statement 90 days after the effective date of the merger.
Furthermore, where the Company previously agreed to use its best efforts to
cause such registration statement to be declared effective 120 days after it is
filed with the Commission, the Company now shall use its best efforts to cause
such registration statement to be declared effective 90 days after it is filed
with the Commission if it is not reviewed by the Commission. If, however, the
registration statement is reviewed by the Commission, then the Company shall use
its best efforts to cause it to be declared effective 120 days after it is filed
with the Commission.


ALSO BE ADVISED, where one of the conditions related to the Company’s right to
require any warrant to be exercised after the Commission declares the
registration effective required that the closing sales price of the Common Stock
for each trading day of any 20 consecutive trading day period equals or exceeds
$5.00 per share, such condition is now revised by decreasing the closing sales
price to $2.50 per share. Therefore, the conditions related to the Company’s
right to require any warrant to be exercised after the Commission declares the
registration effective shall be: (i) the closing sales price of the Common Stock
for each trading day of any 20 consecutive trading day period equals or exceeds
$2.50 per share; (ii) the Registration Statement has been effective for a period
of 45 trading days and remains effective or the holders would be entitled to
sell the shares underlying the Warrant upon the exercise of the Investor Warrant
pursuant to the Rule 144(k) under the Securities Act; (iii) the Common Stock is
listed on the New York Stock Exchange or the American Stock Exchange, or is
quoted on the Nasdaq National Market; and (iv) the average daily trading volume
of the Common Stock over such 20 consecutive Trading Day period equals or
exceeds 4,000,000 shares.


ALSO BE ADVISED, that if you are interested in continuing your participation in
the Offering pursuant to the subscription agreement that you have already
submitted, YOU MUST execute this notice and return the executed notice via
facsimile to the escrow agent at the number provided below no later than 12:00
p.m. eastern time on Friday, July 28, 2006. In the event that the escrow agent
does not receive an executed notice from you by such date and time, your
subscription will be deemed cancelled and the purchase price submitted with your
subscription agreement, if any, will be returned to you.


Escrow Agent:
McGuireWoods LLP
Attn: Louis W. Zehil
Facsimile Number: 212-548-2175
Telephone Number: 212-548-2138


ALSO BE ADVISED, that we expect that the Offering will terminate on the receipt
of acceptable subscriptions totaling $20,000,000 and will close on or before
July 28, 2006.


ALSO BE ADVISED, that the following table sets forth the Company’s pro forma
capitalization on a fully diluted basis after giving effect to the sale of
$20,000,000 worth of Units (and transactions related thereto).
-2-

--------------------------------------------------------------------------------


 

 
As Adjusted
 
$12 million offering
$15 million offering
$20 million offering
No. of Units Offered
12,000,000
15,000,000
20,000,000
Ownership Percentage (1)
     
Class A Stockholders (2)
38.81%
35.62%
31.33%
Investors (3)
35.82%
41.10%
48.19%
PubCo Stockholders (4)
20.90%
19.18%
16.87%

 
(1)
Calculated based on the number of shares of Common Stock issued and outstanding
on a fully diluted basis, after giving effect to the merger and the Offering
(the “Transactions”), including 2,000,000 shares reserved for issuance under the
Company’s stock option plan after the merger and the issuance of 1,000,000
shares to finders in connection with the Transactions, the shares reserved for
issuance for the warrants, and the shares reserved for the placement agent.

(2)
Ethanex Energy Stockholders; will own 26,000,000 shares.

(3)
Calculated based upon 24,000,000, 30,000,000, and 40,000,000 investor shares,
respectively, that will become owned of record upon exercise of the warrants.

(4)
Will own 14,000,000 shares.



The undersigned subscriber acknowledges receipt of the consent and
acknowledgement provided by the Company providing notice of the Company’s intent
to increase the offering size as indicated therein and by its execution of such
notice hereby elects to continue its participation in the Offering.
 
INVESTOR (individual)
INVESTOR (entity)
   
______________________________________
____________________________________
Signature
Name of Entity
   
______________________________________
____________________________________
Print Name
Signature
   
Print Name: __________________________
Title: ________________________________

 
-3-

--------------------------------------------------------------------------------


 